Citation Nr: 1746363	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a left hip disability secondary to a lumbar spine disability.

3. Entitlement to service connection for a right hip disability secondary to a lumbar spine disability. 

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

5. Entitlement to service connection for hypertension.

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for kidney disease.

7. Entitlement to service connection for kidney disease secondary to hypertension.

8. Entitlement to service connection for erectile dysfunction as secondary to hypertension or kidney disease.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Claire J. White, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Oakland, California.  The Veteran's claims file is now in the jurisdiction of the Oakland RO.  

In April 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board acknowledges that at the April 2017 videoconference hearing, the Veteran's representative discussed entitlement to special monthly compensation for aid and attendance.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  In light of the representative's statements at the April 2017 hearing, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit a claim for entitlement to special monthly compensation for aid and attendance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of (1) service connection for a lumbar spine disability; (2) service connection for a left hip disability; (3) service connection for a right hip disability; (4) service connection for erectile dysfunction; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed May 2003 rating decision denied claims for entitlement to service connection for hypertension and kidney disease.  Evidence received since the unappealed May 2003 rating decision relates to prior unestablished facts.

2. The most probative evidence of record indicates that the Veteran's current hypertension is related to service.

3. The most probative evidence of record indicates that the Veteran's current kidney disease was caused by his current hypertension.



CONCLUSIONS OF LAW

1. The May 2003 rating decision is final; new and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 

2. The May 2003 rating decision is final; new and material evidence has been received to reopen the claim of service connection for kidney disease.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 

3. The criteria for service connection for hypertension have been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for kidney disease have been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran's claims of entitlement to service connection for hypertension and kidney disease were initially denied in a May 2003 rating decision.  The RO notified the Veteran of the rating decision via a letter later that month and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2003 rating decision included a May 2002 claim form, the Veteran's service treatment records (STRs) and service personnel records (SPRs), a July 2002 statement by the Veteran, and post-service treatment records from Dr. Gillespie dated from December 1997 to July 2002.  The claims were denied because the RO determined that there was no evidence that the conditions began in or were due to service or that they were due to exposure to herbicides or asbestos.

Evidence received since the May 2003 rating decision consists of post-service VA treatment records, additional treatment records and statements from Dr. Gillespie, treatment records and clinician statements from The Permanente Medical Group and the Kaiser Foundation Hospitals system, lay statements submitted by the Veteran and his spouse, testimony from a Board videoconference hearing held in April 2017, and argumentation submitted on the Veteran's behalf by his representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reasons for the prior denial.   

Specifically, in regard to his hypertension claim, in September 2011, Dr. Gillespie provided an opinion providing a positive link between the Veteran's hypertension and service.  Additionally, in regard to the Veteran's kidney disease claim, Dr. Gillespie also stated that the Veteran's kidney disease was related to hypertension.  Similarly, in a January 2008 VA treatment record, a clinician commented that the Veteran's kidney disease was secondary to his hypertension.

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claims, the Board finds that new and material evidence has been received.  As such, the claims will be reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection for Hypertension

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Further, hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a) and may be granted service connection presumptively by operation of law.  Presumptive service connection for "chronic diseases" may be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The rating criteria for hypertension define 10 percent disabling as: diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

After carefully reviewing the evidence of record, the Board finds that the chronic disease presumption is applicable in the instant case.  Accordingly, the Board will grant the Veteran's claim.  See 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board finds that the Veteran currently has hypertension.  Specifically, a July 2015 treatment record from the Permanente Medical Group lists hypertension as one of the Veteran's active medical problems, first noted by their clinicians in May 2008.

Next, the Board finds that the Veteran's hypertension manifested to a degree of 10 percent or more within one year of separation from service.  Specifically, the Veteran was discharged in June 1974.  A VA treatment record from June 1974 immediately after discharge indicates that the Veteran was hospitalized with appendicitis.  The Veteran's blood pressure at admission was 140/100.

Alternatively, the Board also finds that the Veteran has displayed a continuity of symptomatology such as to render the chronic presumption applicable in the instant case.  See 38 C.F.R. § 3.303(b).  Specifically, a May 1972 STR noted multiple blood pressure readings of 120/90.  A September 1972 STR noted that the Veteran's blood pressure was 120/86.  

After service, several treatment records from July through September 1975 noted blood pressure readings of 150/100, 160/100, 140/84, 140/94, and 130/90.  In a February 1998 treatment record, Dr. Gillespie diagnosed the Veteran with hypertension after the Veteran's blood pressure measured 150/100.

The Board finds that these STRs and post-service treatment records constitute a showing of continuity of symptomatology regarding the chronic condition of hypertension.  As such, the Board will grant the Veteran's claim under two theories of entitlement pursuant to the chronic disease presumption.   38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

Service Connection Kidney Disease

As clarified by the Veteran's representative during the April 2017 videoconference hearing, the Veteran's claim for kidney disease is based only on a secondary service connection theory of entitlement.  Specifically, the Veteran claims that his current kidney disease was caused or aggravated by hypertension.  See Hearing Tr. at 2.

To substantiate a claim for service connection on a secondary basis, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As an initial matter, the Board finds that the Veteran currently suffers from kidney disease.  Specifically, in July 2013, Dr. Chen from The Permanente Medical Group diagnosed the Veteran with end stage renal disease and renal failure on dialysis.  Likewise, a January 2014 treatment record from The Permanente Medical Group listed chronic kidney disease and chronic renal failure on the Veteran's active medical problem list.

Next, the Board finds that, as a result of the decision above, the Veteran's hypertension is service-connected.

Lastly, the Board finds that the Veteran's claims file currently contains evidence linking the Veteran's kidney disease to his service-connected hypertension.  Specifically, in September 2011, Dr. Gillespie opined that that Veteran's renal insufficiency and renal failure were likely related to the Veteran's ongoing blood pressure problems.  Similarly, in a January 2008 VA treatment record, a VA clinician opined that the Veteran's underlying chronic kidney disease was probably due to hypertension.

In light of the above, the Board finds that the requirements for service connection for kidney disease have been met on a secondary basis.  As such, the Board will grant the Veteran's claim.  38 U.S.C.S. § 1110; 38 C.F.R. §§ 3.102, 3.310.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been received, the claim of entitlement to service connection for kidney disease is reopened.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for kidney disease is granted.


REMAND

Although the Board regrets the additional delay, remand is required prior to the adjudication of the Veteran's claims for: (1) service connection for a lumbar spine disability; (2) service connection for a left hip disability; (3) service connection for a right hip disability; (4) service connection for erectile dysfunction; and (5) entitlement to a TDIU.

Service Connection for a Lumbar Spine Disability

During the course of the claim, the Veteran was afforded a VA examination in August 2010 in regard to his claim for a lumbar spine disability.  During the examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner then opined that the Veteran's lumbar spine disability was not related to service.  The examiner acknowledged that the Veteran had been diagnosed with a lumbar strain in service, but stated that the Veteran had at least four documented or claimed work-related injuries to his lower back after service.

Subsequent to the August 2010 VA examination, in July 2011, Dr. Boorstein from The Permanente Medical Group opined that the Veteran's current low back pain could be associated with service.  In support of this position, Dr. Boorstein explained that: (1) the Veteran injured his back while in service; (2) the Veteran had complained of low back pain ever since the in-service injury; and (3) prior injuries could accelerate an arthritic process that was currently documented.

Later, in January 2013, Dr. Boorstein provided another statement in support of his July 2011 opinion.  In January 2013, Dr. Boorstein stated that "to some extent[,]" the Veteran's lower back issues were related to the in-service injury.  However, aging and regular activities were also related.  Dr. Boorstein concluded that he could not provide a precise measurement as to whether the in-service injury or aging and regular activities contributed more to the current condition of the Veteran's lumbar spine.

A medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the Board finds that remand is necessary so that a supplemental medical opinion may be obtained.  Specifically, the Board finds the August 2010 VA examiner's opinion to be inadequate for adjudicative purposes as it does not contain a sufficient rationale as to why the Veteran's work-related incidents were more responsible for the current state of the Veteran's lumbar spine.  

Additionally, during the April 2017 Board videoconference hearing, the Veteran's representative raised the contention that the Veteran's in-service injury made the Veteran more susceptible to lumbar spine injuries after service.  See Hearing Tr. at 6-7.  

This contention aligns with the July 2011 and January 2013 opinions of Dr. Boorstein.  On this note, the Board also finds his opinions to be inadequate for adjudicative purposes as he did not particularly discuss and comment upon the Veteran's post-service work-related injuries.  Accordingly, due to these inadequacies, a supplemental medical opinion must be obtained.

Service Connection for Erectile Dysfunction

As indicated on the title page, the Veteran has claimed entitlement to service connection for erectile dysfunction as secondary to hypertension or kidney disease.  The Veteran has not yet been afforded a VA medical opinion or examination in connection with this claim.

After reviewing the record, the Board finds that remand is appropriate in order to provide the Veteran with a VA medical opinion or examination.  Specifically, the record currently demonstrates that: (1) the Veteran has a current diagnosis of erectile dysfunction; (2) as a result of the decision above, the Veteran is service-connected for hypertension and kidney disease; and (3) there is a possible relationship between the Veteran's erectile dysfunction and hypertension or kidney disease-i.e. during the April 2017 hearing, the Veteran's spouse testified that the Veteran first began dealing with erectile dysfunction after his kidneys failed and he went on dialysis.  See Hearing Tr. at 15-17.  Accordingly, the Board will remand the matter so that sufficient nexus evidence may be obtained.

Intertwined Claims

At the April 2017 videoconference hearing, the Veteran's representative stated that the Veteran's claims for service connection for left and right hip disabilities were on a secondary basis only as to the Veteran's lumbar spine claim.  As the Board is remanding the Veteran's lumbar spine claim for a supplemental medical opinion, a decision on the left and right hip claims would be premature at this point.  Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Veteran's claim for entitlement to a TDIU will also be remanded as a decision at this time would be premature.  Specifically, the Veteran's TDIU claim is dependent upon (1) the initial ratings assigned to the grants of service connection for hypertension and kidney disease, and (2) whether he is granted service connection for a lumbar spine disability, disabilities of the left and right hip, and erectile dysfunction.

Records

During the April 2017 hearing, the Veteran's representative referred to a possible claim by the Veteran for Social Security Administration (SSA) disability benefits.  See Hearing Tr. at 6-7.  Complete documentation from SSA, including any applications and associated medical records, has not yet been associated with the claims file.  As those records may be relevant to the issues on appeal, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records associated with any claim for Social Security Administration disability benefits, including copies of any decisions and copies of the medical records relied upon concerning the claims.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's lumbar spine condition.   The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.  
After reviewing the claims file, the clinician should then address whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine condition had its onset in or is otherwise related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* The testimony and argumentation presented at the April 2017 Board videoconference hearing;

* A March 2017 statement by the Veteran's spouse;

* A July 2011 statement by the Veteran;

* Dr. Boorstein's January 2013 and July 2011 opinions; and

* The Veteran's reports and treatment for lower back pain documented in his STRs.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3. After Item (1) is completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's erectile dysfunction.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.  If the clinician determines that an examination is necessary, one should be provided.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused by the Veteran's hypertension.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension aggravated the Veteran's erectile dysfunction beyond its natural progression.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused by the Veteran's kidney disease.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's kidney disease aggravated the Veteran's erectile dysfunction beyond its natural progression.

If the Veteran's erectile dysfunction was worsened beyond its normal progression (aggravated) by the Veteran's hypertension or kidney disease radiculopathy, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to hypertension or kidney disease.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:
* The testimony and argumentation presented at the April 2017 Board videoconference hearing; and

* A July 2014 treatment record from The Permanente Medical Group wherein Dr. Zollinger discussed erectile dysfunction and mirtazapine. 

A complete rationale for any opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


